 

Case 7:19-cv-07311-CS Document 25 Filed 12/03/19 Page 6 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TEAMSTERS LOCAL 456 PENSION, HEALTH & WELFARE,
ANNUITY, EDUCATION & TRAINING, INDUSTRY
ADVANCEMENT, AND LEGAL SERVICES FUNDS by Louis A.

Picani, Joseph Sansone, Dominick Cassanelli, Jr., Saul Singer, Ross DEFAULT
Pepe, and Jeffrey Isaacs as Trustees and fiduciaries of the Funds, JUDGMENT
and WESTCHESTER TEAMSTERS LOCAL UNION NO. 456,

Plaintiffs, Civil Action No.

- against — 7:19-cv-07311 (CS)

PCI INDUSTRIES CORP. and ROBERT PERSICO,
INDIVIDUALLY

Defendants.

“ommmet’ Soemeee’ Seas nme Seem! Sameer’ Stariel Samer! Nene” “ieee Tie” Neer See! Magee” nee!

 

UPON THE READING AND FILING OF THE ORDER TO SHOW CAUSE filed by
the Plaintiffs, the Trustees of the Teamsters Local 456 Pension, Health and Welfare, Annuity,
Education and Training, Industry Advancement, and Legal Services Funds together with the
Westchester Teamsters Local Union No. 456, as well as the Affidavit of Daniel Kornfeld, dated
the 23rd day of October, 2019, the Affidavit of Andrew Mackle, dated the 22nd day of October,
2019, the Complaint, the Memorandum of Law, the Statement of Damages, and the Affidavits of
Service together with the exhibits attached thereto; and

UPON the failure of Defendants PCI Industries Corp. and Robert Persico to appear before
the Honorable Court at a hearing on December 6, 2019;

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED pursuant to Rules 54 and

35 of the Federal Rules of Civil Procedure, as well as Section 302(g\(2) of the Employee

(302278301) 1
Case 7:19-cv-07311-CS Document 25 Filed 12/03/19 Page 7 of 8

Retirement Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. §1132(g)(2), and
Section 301(a) of the Labor Management Relations Act of 1947 (“LMRA”), 29 U.S.C. §185(a):
1. That Plaintiffs’ Motion for Default Judgment is hereby GRANTED; and
2. That Plaintiffs shall recover judgment against PCI Industries Corp., the total amount

of $194,755.63 plus the additional interest described below consisting of:
a. $143,149.60 in fringe benefit contributions and deductions for the periods

June 9, 2019 through September 30, 2019;

b. $2,538.12 in interest on the unpaid contributions and deductions calculated
through December 3, 2019, plus additional daily interest in the amount of
$39.21 per day commencing on December 4, 2019; $39.21 per day
commencing on December 4, 2019 through the date of entry of judgment in
the amount of $ Add ao :

c. $1,811.12 in interest on the late paid contributions and deductions;

d. $43,103.84 in liquidated damages in connection with the unpaid and late paid
contributions;

e. $4,152.95 in attorneys’ fees and costs; and

3. That Plaintiffs shall recover judgment against Robert Persico, individually, the total
amount of $146,343.54 plus the additional interest described below consisting of:

a. $135,868.79 in fringe benefit contributions for the periods June 9, 2019
through September 30, 2019;

b. $7,783.42 in interest on the unpaid contributions calculated through December

3, 2019, plus additional daily interest in the amount of $50.21 per day

commencing on December 4, 2019; $50.21 per day commencing on

mo

{80127530.1}
Case 7:19-cv-07311-CS Document 25 Filed 12/03/19 Page 8 of 8

December 4, 2019, through the date of entry of judgment in the amount of
$ 40\.aG_;
c. $2,773.66 in interest on the late paid contributions;
d. $4,152.95 in attorneys’ fees and costs; and
4. That the Plaintiffs shall have immediate execution on this Judgment, and Plaintiffs shall

be entitled to post-judgment interest at the rate provided for by 29 U.S.C. §1961(a).

Dated: December G , 2019
White Plains, New York

ENTERED: (Msbg hehe?

Honorable Cathy Seibel
U.S. District Court Judge

(80127530.1} 3
